Citation Nr: 0214466	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  97-00 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.  

(The issue of entitlement to service connection for 
schizophrenia will be the subject of a later decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel



INTRODUCTION

The veteran served on active duty from June 1974 to December 
1976.  

This appeal arises from a July 1996 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which, in pertinent part, denied the 
veteran's application to reopen his claim for service 
connection for schizophrenia.  

The Board of Veterans' Appeals (Board) in December 2000 
issued a decision denying service connection for dermatitis 
of the feet and remanded the veteran's claims for service 
connection for a right elbow disorder and the application to 
reopen the claim for service connection for schizophrenia.  
In April 2002 the RO granted service connection for the right 
elbow disorder.  Thus, the only issue remaining in appellate 
status is the veteran's application request to reopen his 
claim for service connection for schizophrenia.  

The United States Court of Appeals for Veterans Claims (the 
Court) in Stegall v. West, 11  Vet. App. 268 (1998) held that 
a remand by the Board confers on the veteran as a matter of 
law, the right to compliance with the remand orders.  It 
imposes upon VA a concomitant duty to ensure compliance with 
the terms of the remand.  The Board ordered the RO in the 
December 2000 remand to review the evidence submitted since 
1996 and issue a supplemental statement of the case to the 
veteran.  The RO reviewed the evidence and issued a 
supplemental statement of the case to the veteran in April 
2002.  The Board finds the RO complied with its December 2000 
remand.  

The Board is undertaking additional development on the issue 
of service connection for schizophrenia pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  (The instant Board 
decision reopens the veteran's claim for service connection 
for schizophrenia; a decision on the merits is deferred 
pending completion of the additional development.)  When it 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue.  


FINDINGS OF FACT

1.  The RO denied service connection for a psychiatric 
disorder, to include paranoia and a nervous condition, in a 
February 1982 rating decision; the veteran was notified of 
that decision but he failed to submit a notice of 
disagreement within one year of receiving notice of that 
decision.  

2.  The additional evidence submitted in support of the 
veteran's application to reopen a claim of service connection 
for schizophrenia directly and substantially upon the 
specific matter under consideration, is not either cumulative 
or redundant, and is significant enough that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The February 1982 rating decision denying service 
connection for a paranoid state and a nervous condition is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (2001).  

2.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for 
schizophrenia.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (2001).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103. 5103A, 5107 
(West Supp. 2001)).  Regulations implementing the VCAA have 
now been published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA and implementing regulations eliminate 
the concept of a well-grounded claim and redefine the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits. 

The implementing regulations also redefine "new and material 
evidence" and clarify the types of assistance VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  66 Fed. Reg. at 45,630 (to be codified at 
38 C.F.R. §§ 3.156(a) and 3.159(c)).  However, those specific 
provisions are applicable only to claims filed on or after 
August 29, 2001.  66 Fed. Reg. at 45,620.  They do not apply 
in the instant case as the claim to reopen was filed well 
before August 2001.  

A recent decision from the United States Court of Appeals for 
the Federal Circuit in Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002), held that § 3(a) of the VCAA (the duty to 
assist and duty to inform sections of the VCAA) was not 
intended to be given retroactive effect.  The recent decision 
in Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002) 
concurred with this decision, stating that the decision in 
Dyment was plainly correct.  The recent decisions in Dyment 
and Bernklau conflict with a VA General Counsel opinion that 
remains in effect, and is binding on the Board.  VAOPGCPREC 
11-2000 (Nov. 27, 2000).  

The Board observes that the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  See Jackson 
v. Principi, 265 F.3d 1366 (Fed.Cir.2001).  It was 
specifically stated in the VCAA that nothing in the Act shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See VCAA (codified as amended at 38 U.S.C.A. § 5103A(f) (West 
Supp. 2002)).  It is noted that regulations adopted by VA 
implementing the VCAA include changes to the standard for 
determining new and material evidence under 38 C.F.R. 
§ 3.156(a), and provides for limited assistance to claimants 
seeking to reopen previously denied claims.  VA's authority 
to provide such additional assistance is provided by 
38 U.S.C.A. § 5103A(g) (West Supp. 2002) that states nothing 
in section 5103A precludes VA from providing such other 
assistance as the Secretary considers appropriate. However, 
these changes are applicable only to claims to reopen filed 
on or after August 29, 2001.  See Duty to Assist, 66 Fed. 
Reg. 45620, 45628-45629 (2001).  Here, the veteran's claim 
was filed prior to August 29, 2001, and, as such, these 
changes are not applicable in the instant case.

The Board acknowledges that VBA Fast Letter No. 01-13 
(February 5, 2001), indicated that, in light of the VCAA, VA 
had a duty to obtain evidence from any new source identified 
by the claimant.  In any event, as the instant decision 
reopens the veteran's claim, it clearly triggers a duty to 
assist the veteran.  There is also a duty to notify the 
veteran as to what information and evidence he is responsible 
for, and what evidence VA must secure.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As noted in the 
introduction to this decision, the Board will assist the 
veteran with the development of his claim. 

Factual Background.  Pursuant to a claim filed by the veteran 
in 1977, the RO requested any records pertaining to his 
discharge.  In November 1979 the RO received the related 
personnel records.  A November 1976 Statement in Support of 
Chapter 10 Application reveals the veteran was targeted in 
May 1976 for elimination under Chapter 13.  The veteran was 
psychiatrically evaluated in October 1976.  The report of the 
psychiatric evaluation reveals the veteran had done well in 
basic training and AIT including an accelerated promotion.  
Since he had come to Europe however, he had experienced 
difficulties in adjusting  and had received for four article 
15"s.  Following the mental status examination, the 
diagnosis was recorded as adjustment reaction of adult life.  
The articles charged against the veteran included failure to 
obey when his superior office told him to be at ease and 
using disrespectful language to his superior officer.  

After reviewing the veteran's records in February 1980 the 
veteran's discharged was upgraded to under honorable 
conditions.  

The veteran filed his original claim for service connection 
for a psychiatric disorder (paranoia) in January 1982.  On 
his application he wrote that while in the Army stationed in 
Germany he had auditory hallucinations and that, in 1981, he 
was hospitalized at the Taliaferro Mental Health Center for 
psychiatric treatment.  He did not list any psychiatric 
treatment during service.  

The veteran's service medical records show no diagnosis of a 
psychiatric disorder.   
He was treated in July 1975 after he hit a window and 
lacerated his hand.  A Report of Medical Examination dated in 
May 1976 includes a normal psychiatric evaluation.  On his 
May 1976 Report of Medical History the veteran placed an X 
beside yes as to a history of depression or excessive worry 
and loss of memory and then scratched them out.  A Report of 
Medical Examination dated in December 1976 again noted the 
psychiatric evaluation was normal. 

In February 1982 the RO received a letter from a psychiatrist 
from the Taliaferro Center Community Mental Health.  The 
psychiatrist stated that the veteran had been admitted in 
November 1981 for inpatient treatment.  It was a first 
admission due to problems with suspiciousness, ideas of 
reference and delusions compatible with paranoid 
schizophrenia.  The veteran had been released against medical 
advice and indicated he had elected to receive services at 
the VA hospital in Oklahoma City.  Paranoid Schizophrenia was 
diagnosed.  

The RO denied the veteran's claim for service connection for 
paranoid schizophrenia in February 1982.  The RO sent the 
veteran a letter in March 1982.  It the informed him the 
claim for service connection for a paranoid state or nervous 
condition had been denied.  As the next communication from 
the veteran in the claims folder is a February 1985 letter, 
the 1982 RO decision became final.  38 C.F.R. § 3.105.  

The veteran's mother sent in a Statement of Claim in May 
1985.  She indicated the veteran had been "mixed up" since 
he was in the Army.  

In April 1996 the veteran submitted an application to reopen 
a claim for service connection for schizophrenia.  The RO 
also received copies of private medical records dated in 
January 1996 which revealed the veteran had been diagnosed 
with schizoaffective disorder.  

In the July 1996 letter, the RO informed the veteran that it 
had reviewed his application to reopen the claim for service 
connection for schizophrenia but found no new and material 
evidence to reopen the claim.  

In July 1996 the veteran submitted a Statement in Support of 
Claim.  He stated that his request for service connection had 
not been addressed and that schizophrenia had not been 
diagnosed in service but his behavior shown by the nature of 
his discharge and behavior problems in service indicated he 
problem began while he was in service.  

The RO issued a statement of the case to the veteran in 
September 1996 which included the issue of whether or not new 
and material evidence had been submitted to reopen the claim 
for service connection for schizophrenia.  The veteran 
submitted his substantive appeal in July 1997.  He asserted 
he was treated for schizophrenia at the VA in Oklahoma City 
in 1977, 1978 or 1979.  He contends he had symptoms of 
schizophrenia within one year of his discharge from the 
service.  He was continuing to receive treatment from the 
Taliaferro Community Mental Health Clinic.  

The RO sent the veteran a letter in August 1997 requesting he 
furnish name of the hospitals and physicians who had treated 
him.  The veteran responded in September 1997 that he had 
been treated at the Taliaferro CMH Center from March 1997 to 
the present.  

In October 1997 the RO received the veteran's records of 
hospitalization at the Taliaferro Community Mental Health 
Center.  The veteran was admitted for treatment of a 
schizoaffective disorder in January 1997.  

A January 1998 Report of Contact dated in January 1998 
reveals the veteran was receiving Social Security benefits.  

The Board remanded the claim to the RO in December 2000 as 
set out in the introduction.  

The RO sent a letter to the veteran in March 2001 informing 
him of the provisions of the VCAA.  

In April 2002 the RO issued the veteran a supplemental 
statement of the case.  

The veteran responded in April 2002 that prior to entering 
the service he was a high school student, played football and 
was considered an outstanding player.  He had no personality 
problems and was not considered schizophrenic by anyone.  
When he started in the Army he was a good soldier for the 
first two years.  The last six months of his service for 
reasons he was unable to understand "things went bad".  He 
received four article 15s within six months.  He asserted, in 
essence, that the actions which led to his discharge were 
early manifestations of his eventually diagnosed 
schizophrenia.  He asked that his military records be checked 
to support his claim.  

Statements from a family friend and former neighbors were 
submitted by the veteran, which were both dated and received 
by the RO in May 2002.  The family friend wrote that he met 
the veteran's family in 1974 and that, while he did not know 
the veteran at that time, he did observe him after the 
veteran's discharge from service in 1977.  He recalled 
"bizarre personality behavior" and noted that the veteran 
was unable to secure or maintain employment for any period of 
time.  He also recalled that the veteran became emotional 
very easily and often distorted reality and just walked away 
from a work site.  He saw the veteran standing on the street 
wearing hearing winter clothing in the month of July when it 
was over 100 degrees.  He was often seen aimlessly walking 
the street at night.  His family had to go out looking for 
him and it was clear the veteran was not in control of all of 
his actions.  

The former neighbors wrote in May 2002 that they remembered 
when the veteran was inducted into the military and shortly 
thereafter went to serve in Europe.  They had the opportunity 
to observe the veteran's behavior before and after his tour.  
Before the veteran left for Germany he displayed a sound mind 
and was a well-adjusted young man.  Immediately after his 
return they noticed a radical difference in his behavior and 
demeanor.  He showed a lack of concern for his personal 
hygiene and decorum.  He could not keep a job.  He wandered 
about idle and regularly walked the streets.  He slept 
outdoors and hardly spoke to anyone.  

A supplemental statement of the case was issued to the 
veteran in July 2002.  The RO also sent the veteran a letter 
in July 2002 explaining the evidence necessary to support his 
claim.  

Relevant Laws and Regulations.  Generally, a final decision 
issued by an RO may not thereafter be reopened and allowed, 
and a claim based on the same factual basis may not be 
considered.  See 38 U.S.C.A. § 7105(c) (West 1991).  The 
exception to this rule is 38 U.S.C.A. § 5108 (West 1991), 
which states, in part, that "[i]f new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).  

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.


The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See Elkins 
v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 
38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).  Second, if VA determines that the evidence is 
new and material, the VA may then proceed to evaluate the 
merits of the claim on the basis of all evidence of record, 
but only after ensuring that the duty to assist has been 
fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) 
(en banc) (discussing the analysis set forth in Elkins), 
overruled on other grounds sub nom.  Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).  In order for evidence to be sufficient to reopen 
a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(2001).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
psychosis, when they are manifested to a compensable degree 
within the initial post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2001).  

Analysis.  In February 1982 the RO denied the veteran's claim 
for service connection for a paranoid disorder and a nervous 
condition.  The veteran did not appeal that decision and it 
became final.  38 C.F.R. §§ 3.104, 19.153 (1981).  

The evidence submitted since the February 1982 rating 
decision includes a May 1985 statement from the veteran's 
mother, private medical records relating to treatment for 
schizophrenia in January 1996, records of a hospitalization 
for a schizoaffective disorder in January 1997, and 
statements from a family friend and neighbors dated in May 
2002.  

The private medical records dated in 1996 and 1997 are 
cumulative of evidence considered by the February 1982 
unappealed RO decision denying service connection for a 
psychiatric disorder in that they merely confirm that the 
veteran was treated for a psychotic disorder more than one 
year after his separation from service.  

On the other hand, the statements of the veteran's mother, 
the family friend and neighbors are not only new and relevant 
to the issue of service connection for schizophrenia; they 
include observations of the veteran's behavior before and 
after service, which may be of probative value in determining 
if the veteran's symptoms of schizophrenia began during or 
within one year of service.  Such lay evidence was not of 
record at the time of the 1982 unappealed RO decision and it 
is material because, while it lacks competence to establish a 
diagnosis or causal link to service, it tends to show that 
the veteran had psychotic symptoms shortly after service.  

The Federal Circuit has clearly stated that new and material 
evidence does not have be of such weight as to change the 
outcome of the prior decision.  Hodge, supra at 1363.  It 
must only be so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.  In this instance lay observations of the veteran's 
manner and behavior both before and after service may be 
considered  by medical professions in determining the 
approximate onset date of the veteran's current psychiatric 
disorder.  For that reason the lay evidence is significant 
enough that it must be considered to fairly decide the merits 
of the claim.  

The evidence presented since February 1982 rating decision is 
both new and material, within the meaning of the cited legal 
authority.  Accordingly, the veteran's claim for service 
connection for schizophrenia is reopened.  


ORDER

New and material evidence has been submitted to reopen the 
veteran's claim for service connection for schizophrenia, to 
this extent only the appeal is granted.  



		
	R. F. Williams
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

